                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )          No. 3:19-CR-26
                                                   )          (VARLAN/POPLIN)
TRE RESHAWN TATE,                                  )
                                                   )
                       Defendant.                  )



               ORDER OF DETENTION PENDING FURTHER PROCEEDINGS



               The above-named defendant was scheduled before the undersigned for a detention

hearing on March 8, 2019. Counsel for the defendant requested a brief continuance of this

hearing. The government did not object. The Court granted the request, and continued this

matter to March 14, 2019 at 1:30 p.m.

               Accordingly, the defendant is committed to the custody of the Attorney General

or his/her designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation with

defense counsel. On order of a court of the United States or on request of an attorney for the

government, the person in charge of the corrections facility shall deliver the defendant to the

United States Marshal for the purpose of an appearance in connection with a court proceeding.
IT IS SO ORDERED.




                    s/Debra C. Poplin
                    UNITED STATES MAGISTRATE JUDGE
